Citation Nr: 1437232	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-23 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The Veteran has service-connected bilateral knee disabilities.

2.   The Veteran was provided knee braces in April 2009 and knee sleeves in December 2011.

3.  The evidence does not show that the Veteran currently has knee orthopedic appliances provided for his service-connected bilateral knee disorder which tend to wear or tear his clothing as certified by the Chief Medical Director or designee.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance have not been met. 38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had previously received a clothing allowance because the knee braces he received in April 2009 for his service-connected bilateral knee disabilities caused tear and wear to his clothing.  The Veteran indicated that he was unaware the knee brace had a life expectancy, but upon learning of one, he requested new braces.  The Veteran asserts that a clothing allowance is warranted because the knee braces provided for his service-connected bilateral knee disabilities cause friction that tear his clothing.

Under pertinent VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a).

In denying the clothing allowance, the designee of the Chief Medical Director found that the evidence did not show that the Veteran wears or uses a prosthetic device or orthopedic appliance which tends to wear out or tear clothing because of a service-connected disability.  

Moreover, in the September 2011 Statement of the Case (SOC), a prosthetic representative further explained that the Veteran was issued an "off-the-shelf" knee brace in April 2009, which had a life expectancy of six to eight months.  However, the record did not show any brace repair history, and, as of that time, no request for a new brace.

As stated, the Veteran has indicated that he requested new braces upon learning of the expiration of previously issued knee braces, and treatment records from October 2011 reflect the Veteran was evaluated for such prosthetic devices.  Both knee sleeves and knee braces were considered, and knee sleeves were recommended.  In December 2011, the Veteran was provided replacement bilateral knee sleeves. 

Subsequently, at a July 2014 VA examination for the Veteran's knees, the examiner specifically indicated that the only assistive device used by the Veteran was a cane.  There was no indication of constant use of knee braces or sleeves.   
Therefore, a review of the evidence shows that the Veteran currently uses flexible knee sleeves for his service-connected bilateral knee disabilities and a designee of the Chief Medical Director determined that the Veteran did not present clothing reflecting wear out or tear due to his service-connected knee disabilities.  

In sum, the benefit at issue is based on a certification of a medical professional and the certifications in this case clearly reflect that the Veteran does not meet the criteria for a clothing allowance.  In the absence of such medical evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As such, the reasonable doubt doctrine does not apply, and the claim for a clothing allowance must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied.  

The VA Form 10-8678 (Application for Annual Clothing Allowance) submitted by the Veteran provided notice of the criteria for entitlement to an annual clothing allowance.  A June 2011 letter and the September 2011 SOC also informed him of what evidence was required to substantiate his claim.  Furthermore, the essential fairness of the adjudication has not been affected because the Veteran demonstrated through his comments in his Notice of Disagreement that he is aware of what is needed to establish entitlement to an annual clothing allowance.  The Veteran's representative also reviewed the Veteran's claims file and offered arguments in support of his claim, most recently, in the July 2014 Informal Hearing Presentation.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond; it is not prejudicial to the Veteran for the Board to proceed with adjudication of the appeal.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA medical records, and statements in support of the claim by the Veteran and his representative.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


